Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 08/31/2022. Currently, claims 1, 3-7 and 9-15 are pending in the application. Claims 13-15 are withdrawn from Consideration. Claims 2 and 8 have been cancelled.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 20190086760 A1).

    PNG
    media_image1.png
    285
    638
    media_image1.png
    Greyscale


Regarding claim 1, Figure 13 of Wang discloses a flexible cover plate (840+838+814, [0077]) used as a protective cover of a flexible display device (802, [0073]), comprising: 
a flexible substrate (838, [0077]); 
a hardened layer (814, [0073]) disposed on a side of the flexible substrate; and 
an ink protective layer (840, [0077]) disposed at edges around the hardened layer and the flexible substrate, which are laminated, wherein the ink protective layer (840, [0077]) comprises a first protective layer (1PL, please see the annotated Figure 13 above), a second protective layer (2PL), and a third protective layer (3PL), wherein the first protective layer (1PL) is disposed on a side of the flexible substrate (838) away from the hardened layer (814) in a vertical direction, the third protective layer (3PL) is disposed on a side of the hardened layer (814) away from the flexible substrate (838) in the vertical direction, the second protective layer (2PL) is attached to lateral edges of the hardened layer (814) and the flexible substrate (838), which are laminated, and is respectively connected to the first protective layer (1PL) and the third protective layer (3PL, please see the annotated Figure 13 above).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being obvious over ZHAO (CN 107545848 A, pages referred for the English translation) in view of Bedjaoui (US 20190233281 A1). An English translation of ZHAO is attached with this office action.

Regarding claim 1, Figure 8 of ZHAO discloses a flexible cover plate (10) used as a protective cover of a flexible display device (20, page 7), comprising: 
a flexible substrate (11, page 5); 
a hardened layer (14, page 5) disposed on a side of the flexible substrate; and 
an ink protective layer (13, page 5) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11), wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer.

However, Bedjaoui is a pertinent art which teaches a process of encapsulation of a microelectronic device. Figures 5-6 of Bedjaoui teach such a protection layer 600 that is disposed at edges around a cover layer (400) for improved peripheral protection ([0030] and [0054]), wherein the protection layer comprises a first protective layer (middle portion of 600 between 400 and 200), a second protective layer (lateral portion of 600), and a third protective layer (top portion of 600 on the top surface of 600).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that ink protective layer (13) disposed at edges around the hardened layer and the flexible substrate, wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer according to the teaching of Bedjaoui in order to provide better peripheral protection to the device ([0030] and [0150]) of Bedjaoui).

Regarding claim 7, Figure 8 of ZHAO discloses a flexible display device, comprising an organic light-emitting panel (20, Pages 5 and 7) and a flexible cover plate (10) disposed in a stack, wherein the flexible cover plate (10) comprises: 
a flexible substrate (11); 
a hardened layer (14) disposed on a side of the flexible substrate; and 
an ink protective layer (13) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11), wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer.

However, Bedjaoui is a pertinent art which teaches a process of encapsulation of a microelectronic device. Figures 5-6 of Bedjaoui teach such a protection layer 600 that is disposed at edges around a cover layer (400) for improved peripheral protection ([0030] and [0054]), wherein the protection layer comprises a first protective layer (middle portion of 600 between 400 and 200), a second protective layer (lateral portion of 600), and a third protective layer (top portion of 600 on the top surface of 600).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that ink protective layer (13) disposed at edges around the hardened layer and the flexible substrate, wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer according to the teaching of Bedjaoui in order to provide better peripheral protection to the device ([0030] of Bedjaoui).

Regarding claims 3 and 9, Figure 8 of ZHAO discloses that the flexible cover plate according to claim 1, wherein a thickness of the ink protective layer ranges from 2 microns to 10 microns (10-25 micron, page 7).

Regarding claims 4 and 10, Figure 8 of ZHAO when modified with the teaching of Bedjaoui teach that the flexible cover plate according to claim 2, wherein the flexible cover plate further comprises a flexible isolation layer (12), the flexible isolation layer is disposed on a side of the flexible substrate (11) away from the hardened layer (14), and is connected to the second protective layer (portion of 13 between 11 and 30), and the flexible isolation layer and the second protective layer (portion of 13 between 11 and 30) are used for connecting to an organic light-emitting panel (20) of the flexible display device.

Regarding claims 5 and 11, Figure 8 of ZHAO discloses that the flexible cover plate according to claim 4, wherein a surface (bottom surface) of the flexible isolation layer (12) away from the flexible substrate (11) is flush with a surface of the second protective layer (portion of 13 between 11 and 30) away from the flexible substrate.

Regarding claims 6 and 12, Figure 8 of ZHAO discloses that the flexible cover plate according to claim 4, wherein a material of the flexible substrate (11, page 5) is polyethylene terephthalate or polyimide, and a material of the flexible isolation layer (12) is polyethylene terephthalate or polyimide (page 5).


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being obvious over ZHAO (CN 107545848 A, page references are in the English translation) in view of Wang et al (US 20190086760 A1). An English translation of ZHAO is attached with this office action.

Regarding claim 1, Figure 8 of ZHAO discloses a flexible cover plate (10) used as a protective cover of a flexible display device (20, page 7), comprising: 
a flexible substrate (11, page 5); 
a hardened layer (14, page 5) disposed on a side of the flexible substrate; and 
an ink protective layer (13, page 5) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11), wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer.

However, Wang is pertinent art which taches an ink protection layer 840 in Figure 13, wherein the ink protective layer 840 is disposed at edges around a hardened layer (814) and a flexible substrate (838) ([0077]), wherein the ink protective layer (840, [0077]) comprises a first protective layer (1PL, please see the annotated Figure 13 above), a second protective layer (2PL), and a third protective layer (3PL), wherein the first protective layer (1PL) is disposed on a side of the flexible substrate (838) away from the hardened layer (814) in a vertical direction, the third protective layer (3PL) is disposed on a side of the hardened layer (814) away from the flexible substrate (838) in the vertical direction, the second protective layer (2PL) is attached to lateral edges of the hardened layer (814) and the flexible substrate (838), which are laminated, and is respectively connected to the first protective layer (1PL) and the third protective layer (3PL, please see the annotated Figure 13 above).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that the ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11), wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer according to the teaching of Wang in order to provide better peripheral protection of the hardened layer (14) and the flexible substrate (11).

Regarding claim 7, Figure 8 of ZHAO discloses a flexible display device, comprising an organic light-emitting panel (20, Pages 5 and 7) and a flexible cover plate (10) disposed in a stack, wherein the flexible cover plate (10) comprises: 
a flexible substrate (11); 
a hardened layer (14) disposed on a side of the flexible substrate; and 
an ink protective layer (13) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11), wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer.

However, Wang is pertinent art which taches an ink protection layer 840 in Figure 13, wherein the ink protective layer 840 is disposed at edges around a hardened layer (814) and a flexible substrate (838) ([0077]), wherein the ink protective layer (840, [0077]) comprises a first protective layer (1PL, please see the annotated Figure 13 above), a second protective layer (2PL), and a third protective layer (3PL), wherein the first protective layer (1PL) is disposed on a side of the flexible substrate (838) away from the hardened layer (814) in a vertical direction, the third protective layer (3PL) is disposed on a side of the hardened layer (814) away from the flexible substrate (838) in the vertical direction, the second protective layer (2PL) is attached to lateral edges of the hardened layer (814) and the flexible substrate (838), which are laminated, and is respectively connected to the first protective layer (1PL) and the third protective layer (3PL, please see the annotated Figure 13 above).


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that the ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11), wherein the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer, wherein the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer according to the teaching of Wang in order to provide better peripheral protection of the hardened layer (14) and the flexible substrate (11).


Response to Arguments

Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive. 

Applicant’s first argument regarding the rejection of claim 1 over Wang includes: Wang fails to disclose the features "the ink protective layer comprises a first protective layer, a second protective layer, and a third protective layer" and "the first protective layer is disposed on a side of the flexible substrate away from the hardened layer in a vertical direction, the third protective layer is disposed on a side of the hardened layer away from the flexible substrate in the vertical direction, the second protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the third protective layer".

In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989).  (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). In this case, Figure 13 of Wang anticipates the limitation of claim 1 as explained above in the annotated Figure 13 of Wang above on a broadest reasonable interpretation since the claim merely recites that the protective layers are disposed on different side of the flexible substrate and the hardened layer without reciting any structural feature such as shape, size or thickness or relative direction of the first protective layer, the second protective layer or the third protective layer. Further, it is to be noted here that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant’s second argument regarding the rejection of claims 1-12 over Zhao in view of Bedjaoui includes: While in Zhao, it is clear that the ink layer 13 does not comprise a first protective layer, a second protective layer, and a third protective layer. As to Bedjaoui, the substrate 200 is not disclosed or taught as being flexible. Neither the cover 400 nor the bonding layer 500 is a hardened layer used to improve the surface hardness of a flexible substrate. That is to say, none of a flexible substrate and a hardened layer is disclosed or taught. On the other hand, the lateral protection layer 600 disclosed by Bedjaoui is used for the protection during the etching step but not for preventing a hardened layer from cracking from the edge after bending with a flexible substrate several times. Therefore, the features as recited in the amended claims 1 and 7 are not disclosed or taught by Bedjaoui.

In response, the Examiner respectfully points out that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). In this case, the secondary reference Bedjaoui teaches that the layer 600 is a lateral protection layer which continuously covers the lateral faces of the support substrate 200 and the encapsulation cover 400. Preferably, it also covers the lateral faces of the bonding layer 500 and mechanically consolidates the structure ([0135]-[0140]). Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO with an ink layer as claimed for lateral protection and mechanical consolidation according to the teaching of Bedjaoui ([0135]-[0140]).

Applicant’s third argument regarding the rejection of claims 1 and 7 over Zhao in view of Wang includes: The features as recited in the amended claims 1 and 7 are not disclosed or taught by Zhao and Wang.

In response, the Examiner respectfully points out that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). In this case, the secondary reference Wang is pertinent art which taches an ink protection layer 840 in Figure 13, wherein the ink protective layer 840 is disposed at edges around a hardened layer (814) and a flexible substrate (838) ([0077]), wherein the ink protective layer (840, [0077]) comprises a first protective layer (1PL, please see the annotated Figure 13 above), a second protective layer (2PL), and a third protective layer (3PL), wherein the first protective layer (1PL) is disposed on a side of the flexible substrate (838) away from the hardened layer (814) in a vertical direction, the third protective layer (3PL) is disposed on a side of the hardened layer (814) away from the flexible substrate (838) in the vertical direction, the second protective layer (2PL) is attached to lateral edges of the hardened layer (814) and the flexible substrate (838), which are laminated, and is respectively connected to the first protective layer (1PL) and the third protective layer (3PL, please see the annotated Figure 13 above). Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO with an ink layer as claimed according to the teaching of Wang in order to provide better peripheral protection of the hardened layer (14) and the flexible substrate (11).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813